Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 1 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 2 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 3 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 4 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 5 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 6 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 7 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 8 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 9 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 10 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 11 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 12 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 13 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 14 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 15 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 16 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 17 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 18 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 19 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 20 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 21 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 22 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 23 of 25
Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 24 of 25
                                                                                Page 1 of 1
               Case 2:19-cv-00063-KHR Document 12-2 Filed 04/22/19 Page 25 of 25


               BIG HORN FEDERAL SAVINGS BANK

               PO BOX 821

               POWELL, WY 82435




                                               NORTHWEST WYOMING TREATMENT CTR
                                               MATTHEW TY BARRUS
                                               JOE BRIDGES
                                               1106 JULIE LN
                                               POWELL WY 82435-1632


                                               Loan Payoff Statement

Loan Payoff for:                                           Loan Number:          7200001163
NORTHWEST WYOMING TREATMENT CTR                            Date Quoted:          04/15/2019
MATTHEW TY BARRUS                                          Payoff Good To:       04/15/2019
JOE BRIDGES                                                Method                6/2
1106 JULIE LN
POWELL WY 82435-1632


Collateral:Multiple

Principal:                                                                                    220,862.53
Interest To Apr 15, 2019:                                                                        386.50
RELEASE OF MORTGAGE                                                                                12.00
Net Amount Due:                                                                               221,261.03


                                               Additional Information

One Day's Interest:                                                                                32.21




https://10.46.240.104/cleartouch/CLStandardPages/cl_payOffQuoteAccountReport.aspx?e... 4/15/2019
